August 26, 1921. The opinion of the Court was delivered by
Action in magistrate Court for $100, the value of certain shingles and cement alleged to be the property of the plaintiff, and wrongfully converted to his own use by the defendant. Judgment for the plaintiff; appeal to Circuit Court; judgment of magistrate affirmed; defendant appeals.
These are the facts of this controversy, as we gather them from the record:
In the fall of 1919 the plaintiff, Blackwell, bargained with the defendant, Faucett, for a tract of land at the price of $3,500, payable $100 cash, the assumption of an outstanding mortgage of $600, and $2,800 on January 2, 1920; they entered into a written contract expressing these terms; on January 2, 1920, Blackwell complied with the terms of the sale, received from Faucett a deed conveying the premises, and on January 5th moved in and took possession. It appears that there was a lot of cement and shingles upon the premises when Blackwell bargained for the place, worth $89, which Faucett carried away with him when he moved out. Blackwell, upon finding that out, demanded the cement and shingles from Faucett, claiming that they were specifically included in the trade for the land, all covered by the agreed price. Faucett refused to deliver them, and this suit, in magistrate's Court resulted. The cement and shingles are not mentioned in the written contract or in the deed.
Upon the trial in magistrate's Court the plaintiff was allowed over the defendant's objection to testify that he had bought the land, cement and shingles, for $3,500; two witnesses for him were allowed to state the terms of the trade to have been as plaintiff testified. The ground of the defendant's objection to all of this testimony was that it *Page 63 
tended to vary and add to the terms of the written contract referred to, and of the deed. The objection was overruled by the magistrate, who, after taking the defendant's testimony, denying that the cement and shingles were included, rendered judgment in favor of Blackwell for their value, $89. On appeal to the Circuit Court the presiding Judge affirmed the judgment of the magistrate, intimating, without expressly deciding, that the parol testimony may have been admissible upon the theory that the material was placed upon the premises for annexation, and therefore passed with the land, but really basing his decision upon the fact of mistake in the written contract not expressing the oral agreement. He realized the difficulty of giving effect to this conclusion without a reformation of the contract, which, being an equitable remedy, could not be enforced in the magistrate's Court; he evaded the difficulty by holding that, as the case was then in the Court of Common Pleas, which did have equitable jurisdiction, the plaintiff might invoke its unlimited power to accomplish the reformation.
It is a sufficient answer to the suggestion relating to the annexation of the material to say that no such claim was made by the plaintiff, whose cause of action was distinctly upon the contract.
As to the other position taken by the Circuit Judge, it cannot be sustained, for the reason that the case was before him on appeal, not originally, and of course should have been decided upon the jurisdictional facts as they existed in the magistrate's Court. It might with equal propriety be contended that, if the action had been for the recovery of real estate in the magistrate's Court, on appeal the Court of Common Pleas would have had the power to "give judgment according to the justice of the case."
The real question for determination by this Court is whether, under the circumstances, a reformation of the written contract was essential to the plaintiff's *Page 64 
recovery. If it was, the magistrate's Court was clearly without jurisdiction. That it was essential appears too apparent for argument. The plaintiff's cause of action was upon the contract; he claimed title to the cement and shingles by reason of the fact that they were sold to him with the tract of land — that they were included in the trade evidenced by the written, contract. As a matter of fact, no reference is made to them in the written contract, and if they can be said to have been included in the written contract that result can only be accomplished by showing that they were included in the oral agreement which preceded the written contract, and by mistake were omitted. This would present a clear case for reformation of the written contract, and for the recovery upon it when so reformed. Until it has been reformed the plaintiff suing upon it is met with the rule forbidding parol evidence under the circumstances.
There is no more wholesome rule of law, in my opinion, than that announced in Lagrone v. Timmerman,46 S.C. 411:
"When the parties have reduced their contract to writing, the Court can only look to the terms in which the parties have expressed their intention in such writing."
And quoting from 1 Greenl. Ev., § 275:
"When parties have deliberately put their engagements into writing, in such terms as import a legal obligation, without any uncertainty as to the object or extent of such engagement, it is conclusively presumed that the whole engagement of the parties, and the extent and manner of their undertaking, was reduced to writing; and all oral testimony of a previous colloquium between the parties, or a conversation or declaration at the time when it was completed or afterwards, as it would tend in many instances to substitute a new and different contract for the one which was really agreed upon to the prejudice, possibly, of one of the parties, is rejected." *Page 65 
"When a writing, upon its face, imports to be a complete expression of the whole agreement, and contains thereon all that is necessary to constitute a contract, it is presumed that the parties have introduced into it every material item and term, and parol evidence is not admissible to add another term to the agreement, although the writing contains nothing on the particular item to which the parol evidence is directed." 16 R.C.L. 1030.
The "primary right," as Mr. Pomeroy terms it (volume 2, § 911), of the plaintiff is legal, the right to recover the value of the cement and shingles which, under the contract, belonged to him, and which has been unlawfully converted to his own use by the defendant; the plaintiff's remedy is not upon the written contract for it makes no mention of these commodities, but it is a reformation of the written contract that it may correctly express the agreement of the parties by including these commodities which were through mistake omitted from the contract. His primary right being legal, and his remedy purely equitable, the jurisdiction of the Court of equity is exclusive.
The magistrate's Court, under the Constitution, having no equitable jurisdiction, it was impossible for the plaintiff to obtain in that Court the essential relief to recovery. He was inexorably confined to his legal action upon the contract, which by its failure to establish the right to the commodities for which he sued rendered parol testimony of that element inadmissible. If the plaintiff in a law case upon a written contract can, without notice to the defendant, recover upon an element in the preceding parol agreement which, by mistake, was omitted from the written contract, there is no necessity in any case for the reformation of the contract.
It is declared in Moore v. Edwards' Ex'rs, 1 Bail., 23, that while "mistake" is a branch of equity jurisdiction, it is not exclusively so, except where a discovery is indispensable, or "the nature of the relief is such as to require the *Page 66 
extraordinary aid of a Court of equity." Without a reformation of the written contract the plaintiff cannot prove the omitted element upon which he relies, for he would thereby violate the rule against parol evidence; the law Court could not reform a contract so as to render this testimony admissible; the equity Court could; the plaintiff's ability, therefore, to introduce such testimony depended upon the relief which required, and could only be obtained by, "the extraordinary aid of a Court of equity;" which demonstrates that the plaintiff's relief upon the ground of mistake could only be obtained in a Court of equity. That case involved the simple correction of an error, a "mistake," in the application of a certain credit upon an execution, just as a law Court could correct a similar error in a credit upon a note; it involved no feature of equitable cognizance; no reformation of the instrument, or other relief which required "the extraordinary aid of a Court of equity; "and very properly the Court held that the error could be corrected in a Court of law. But here the plaintiff, in order to recover upon the omitted element, is obliged to invoke the extraordinary aid. So in the case of Griffin v. Ry. Co.,66 S.C. 77; 44 S.E., 562, it was held that in a law case the question of fraud in the execution of a release, signed by the plaintiff, could be determined by the law Court. It was simply the establishment of a fact which nullified the release and no aid of the equity Court was required. Other cases might be cited illustrative of the distinction between cases where a fact is allowed to be proved in a law case which defeats the adversary's contention, although it may be a matter of equitable jurisdiction, and cases where the extraordinary aid of a Court of equity is invoked to afford certain relief upon the proof of such fact.
The very recent case of Gill v. Ruggles, 104 S.C. 461;89 S.E., 503, is instructive. There parol evidence was held inadmissible to establish an agreement which was not included in the subsequent written agreement. No effort *Page 67 
was made to reform the written agreement, and until it was reformed the evidence was not admissible.
The judgment should be reversed and the case remanded to the magistrate for a new trial. That being the opinion of a majority of the Court, it is so ordered.
Judgment reversed.
JUSTICES WATTS and FRASER concur.